Name: Commission Regulation (EC) NoÃ 922/2006 of 22 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 23.6.2006 EN Official Journal of the European Union L 170/1 COMMISSION REGULATION (EC) No 922/2006 of 22 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 22 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 65,7 204 44,1 999 54,9 0707 00 05 052 122,5 999 122,5 0709 90 70 052 96,3 999 96,3 0805 50 10 388 67,1 528 59,8 999 63,5 0808 10 80 388 95,2 400 97,8 404 101,4 508 84,3 512 84,1 524 55,6 528 78,8 720 97,1 804 107,0 999 89,0 0809 10 00 052 220,6 204 61,1 624 217,3 999 166,3 0809 20 95 052 316,2 068 111,4 999 213,8 0809 40 05 624 194,6 999 194,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.